DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Title has been updated according to the amended Specification dated 12/02/2021.  The objection to the Title has been withdrawn.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: new claim terminology a first linkage, a second linkage, a nipping-force linkage do not appear in the specification.  Appropriate amendment of the specification is necessary so as to have clear support for the new terms appearing in the claims; this is necessary in order to insure certainty in construing the claims in the light of the specification.

Claim Interpretation
The claims have been amended to avoid a rebuttal presumption that the claim elements are to be treated in accordance with 35 U.S.C. 112(f).
	
Allowable Subject Matter
Claims 1-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: The identified prior art does not teach or suggest “the third plurality of gears including a third gear meshing with the first gear and not meshing with any other of the first plurality of gears” in .
The following is a statement of reasons for the indication of allowable subject matter: The identified prior art does not teach or suggest “the third plurality of gears including a third gear meshing with the first gear and not meshing with any other of the first plurality of gears” in combination with all other features recited in claim 10. Claims 11-18 are allowable based on their dependent on claim 10.

Conclusion
This application is in condition for allowance except for the following formal matters: objections to the Specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852